DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/28/2022 has been entered.
Status of the Claims
	Receipt of Remarks/Amendments filed on 01/28/2022 is acknowledged. Claims 2-4, 6-7, 9, and 19 are cancelled. Claim 1 is amended. Claims 11-18 and 20-21 remain withdrawn. Claims 1, 5, 8, and 10 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
	
Priority
This application 16/081,026, filed 08/29/2018 is a national stage entry of PCT/CN2017/075505, filed 03/02/2017, and claims foreign priority to 201610149312.8, filed 03/14/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is objected to because of the misspelling of the word “comprising”.  In the title, this word is spelled “comprisiong”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification recites that in certain embodiments, the surfactant excludes lipid surfactants, and preferably the surfactant excludes phospholipids, which does not meet the written description provision of 35 USC § 112, first paragraph. This description is too broad and lacks information on what lipid surfactants are excluded. There is no chemical structural information for what these lipid surfactants are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), further supports this by stating that:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).

With the exception of the above specifically disclosed phospholipids, the skilled artisan cannot envision the detailed chemical structure of the encompassed lipid surfactants.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Circ. 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, (Fed. Cir. 1991).  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, (Bd. Pat. App. & Int. 1993), claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 (Fed. Cir. 1997) held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” including “functional characteristics when coupled with a known or disclosed correlation between function and structure.” Univ. of Rochester v. G.D. Searle, 68 USPQ2d 1424, 1432 (DC WNY 2003).   
Therefore, only the phospholipids, but not the full breadth of the claim(s) meet the written description provision of 35 USC § 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Cancer research, 2009), hereinafter Zhang, in view of Khopade et al. (US 2010/0297244 A1, Nov. 25, 2010), hereinafter Khopade.
Applicants Claims
Applicant claims a pharmaceutical composition, comprising an active ingredient, a polymer and a surfactant, wherein the active ingredient is paclitaxel (elected); wherein the surfactant comprises a bile salt, sodium cholate; and the pharmaceutical composition comprises 
Determination of the scope and content of the prior art (MPEP 2141.01)
	Zhang teaches paclitaxel (PTX)-loaded nanoparticles. Zhang teaches that poly(lactic acid) (PLA) nanoparticles are suitable for surface modification, including PEG modification to enable the PLA nanoparticles to escape phagocytosis and prolong its half-life (p. 6506, R. Col., 2nd paragraph). Zhang relates the study of follicle-stimulating hormone receptor FSHβ33-53 peptide–conjugated PEG-PLA nanoparticles (FSH33-NP) as a novel drug delivery system for PTX (Abstract). 
Nanoparticles were prepared by polymerization of maleimide-PEG-PLA and MPEG-PLA using emulsion/solvent evaporation. Peptide FSH33-53 was chosen as a target-specific ligand due to its high affinity to FSHR. This peptide was covalently attached to PEG-PLA nanoparticles. As such, nanoparticles with and without the FSH33 conjugate were prepared and compared. NP-PTX was prepared by an oil-water emulsification solvent evaporation method, wherein 5 mg of PTX was dissolved in 4 mL of dichloromethane containing 2.5% maleimide-PEG-PLA and MPEG-PLA. The organic phase was then added into 20 mL of 1% sodium cholate aqueous solution and sonicated (Materials and Methods, L. Col.; Discussion, 1st paragraph; Figs. 5-6). With the density 
Regarding Claim 5, Zhang composition does not recite lipid surfactants, rendering this claim obvious.
Zhang teaches that most nanoparticles were spherical and had a regular size, at about 50-100 nm (p. 6508, L. Col.), rendering Claim 10 obvious.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	Zhang does not teach the claimed ratio of polymer to surfactant in Claim 1, and surfactant to active in Claim 8.
Khopade is in the same field of endeavor and also teaches paclitaxel as active ingredient, and the surfactant sodium glycocholate (Example 16). Khopade recites that, surprisingly, a mixture of surfactants provides a nanodispersion of taxane derivatives that remains stable for more than 6 hours even at low ratios of surfactant to taxane derivatives, particularly at a ratio of surfactant to taxane derivatives of about 1:5 to about 1:10 [0056], which is near the claimed ratio in Claim 8. Khopade recites that bile salts when used should be in the amount ranging from about 0.001% w/v to about 5.0% w/v, more preferably from about 0.01% w/v to about 1.0% w/v and most preferably from about 0.01% w/v to about 0.75% w/v [0059]. 
	Khopade teaches that nanoparticles can escape recognition by mononuclear phagocytic system by modifying the surface of carriers with PEG moieties, which increases the period of circulation of the carrier in the blood stream.  Khopade also comprehends that different targeting ligand can be attached, and that specific size allows passive targeting of tumors.  Khopade teaches nanoparticle sizes most preferred are in the range of 10-200 nm ([0038]-[0040]. Khopade   13.75:1, which is within the claimed range in Claim 1. Khopade teaches that the amount of polymer used in the nanodispersion range from about 0.001% w/v to about 20% w/v [0051]. Khopade also describes an example wherein the active (paclitaxel) is 0.15%, the surfactant (cholesteryl sulfate) is 0.04%, and polymer (PEG-400) is 2%, which gives the ratio of surfactant to active at 0.27:1, which is near the instantly claimed range of 0:5:1 in Claim 8; and gives the ratio of surfactant to polymer of 1:50, which is near the 1:40 ratio in Claim 1, absent an indication of criticality for the claimed range. 
Regarding the sodium cholate limitation, Khopade teaches that bile acids include cholic acid, chenodeoxycholic acid, deoxycholic acid, glycocholic acid, taurocholic acid, ursodeoxycholic acid and its derivatives, salts and mixture thereof [0054]. Thus, Khopade comprehends the salt of cholic acid and glycocholic acid, while expressly teaching sodium glycocholate. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Regarding the claimed polymer to active ratio, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
While the exact ratios of the components are not disclosed by Zhang, it is generally noted that differences in concentrations and amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 
Alternatively, one skilled in the art would also take guidance regarding the ratios from the teachings of Zhang and Khopade, who are in the same field of study.  Zhang teaches paclitaxel as active, PEG-PLA as the polymer, and sodium cholate as surfactant. Khopade teaches taxane derivatives paclitaxel and docetaxel ([0044-0045] of Khopade), PEG polymers, and different bile salts, and is also compatible with Zhang in its teaching of desirable nanoparticle size.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Zhang and Khopade and use the concentration ratio of the components taught by Khopade in making the pharmaceutical composition of Zhang, arriving at the instantly claimed composition. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.

Response to Arguments:
Applicant argues the 103 rejection over Zeng in combination with Khopade. Applicant argues that the claimed composition at least comprises three components (i.e., the active ingredient, the polymer and the surfactant) and the surfactant in the claimed composition comprises a bile salt and the polymer is selected from PLGA, PLA or their derivative or a combination 
Applicant’s arguments with respect to the 103 rejection over Zeng in view of Khopade have been considered but are moot because the new ground of rejection does not rely on primary art Zeng applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the technical solution of the present application achieves unexpected the following technical effects:

• Example 1 and Example 4 results show that the composition with the bile salt achieves better encapsulation efficiency, and better sustained-release profile in Examples 8 and 9 (see and figures 3 and 4 of the present application), better tumor-targeting profile (in vivo) in Example 10 (see figure 5 of the present application) and better tumor-inhibition profile (in vivo) in Example 11 (see figure 6 of the present application). All of which has established solid proof of the superiority of the bile-salt containing composition.
• Compared with other surfactants (e.g., HS15 and PVA), the stability of the composition with the higher amount of the bile salt is much more stable (see Example 7 of the present application).
Firstly, the Examiner notes that the argument are still not commensurate in scope.  The claim as written is open to encapsulated and non-encapsulate composition.  There is no language in the claim that requires encapsulating the active, therefore the argument with regards to the superiority of encapsulation efficiency is unconvincing; the benefit of encapsulation efficiency being unexpected is not germane to the argument because encapsulation is not claimed.
Secondly, in order to be convincing, Applicant must show a difference between the prior art composition with the claimed invention, and must show that such difference is of statistical and practical significance. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue 
Last but not least, as noted in the previous Office Action, the arguments over the data are not persuasive. As noted in the previous Office Actions, Example 4 in the specification (bile salt absent), still shows an encapsulation efficiency of 81%.  Therefore, it appears that this does not support the criticality being claimed for the presence of the bile salt in the composition based on the comparison with Examples 1-3 showing 87%-93% efficiency, which are very near the encapsulation efficiency in the absence of bile salt (81%). The Examiner cannot ascertain what is being considered unexpected and what are the criteria used to evaluate unexpectedness. Example 2, bile salt present, has an EE of 87.1% with standard deviation of 4.1%; Example 4, without bile salt, has an EE of 81.2% with standard deviation of 4.1%. Thus, it appears that there is no significant difference in the presence of bile salt with respect to the EE.  
Regarding the stability and better sustained-release profile being unexpected when there is bile salt, the Applicant failed to explain how the results in Fig. 3 and Fig. 4 are significant.  Because of the lack of error bars, the Examiner cannot determine whether the data presented in these figures are significant.
With regards to Example 10, the Applicant gives no explanation as to the significance in the differences in data with respect to the presence of paclitaxel in different tissues depending on the preparation, i.e. why is “Taxol” high in Liver, 
Regarding Example 11, Preparation I (with bile salt) at 30 mg/kg was shown to decrease tumor volume over time.  However, there was no comparison performed at this concentration for Preparation II.  Moreover, it is noted that the increasing trend for Preparation II at 10 mg/kg compared to Preparation I are not statistically significant based on the error bars, as far as the Examiner can observe. 
Importantly, the Examiner points out that the use of PEG-PLA with sodium cholate as surfactant is known in the field, as evidenced by Zhang.  Therefore, to claim superiority,  Applicant must show a difference in showing between the prior art composition with the claimed invention, and that the unexpected property or result must actually be unexpected and of statistical and practical significance.  See MPEP 716.02.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (Clinical cancer research 10.11 (2004): 3708-3716) teaches Genexol-PM as a polymeric micelle formulated paclitaxel composed of diblock copolymers, which gives micelles with a size range of 10-200 nm. Block copolymers include PEG, which is useful for nonimmunogenic carriers, and biodegradable core-forming PLA required for drug solubilization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616